Citation Nr: 1643444	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  08-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder, posttraumatic stress disorder, and depressive disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to a psychiatric disability.

3.  Entitlement to service connection for degenerative changes of the cervical spine, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 1978. 

This case comes before the Board of Veterans' Appeals (Board) from November 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012, the Veteran testified during a Board hearing at the RO.  In a January 2013 decision, the Board denied the claim for an initial compensable rating for bilateral hearing loss and remanded the claims for service connection for degenerative changes of the cervical spine, bipolar disorder, and gastroesophageal reflux disease (GERD) for further development.  

In August 2014, the Board remanded the claims for further development and compliance with the prior remand requests.  At that time, the Board broadened the psychiatric disability claim to include posttraumatic stress disorder (PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2016, the Board again remanded the claims for compliance with the prior remand requests.  The record now reflects substantial compliance with the remand requests with respect to the cervical spine disability.  See Dyment v. West, 13 Vet. App. 141 (1999).

The issues of entitlement to service connection for a psychiatric disability and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disability did not have its onset in active service or within one year thereafter, is not causally related to such service, and was not caused or aggravated by service-connected bilateral knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for degenerative changes of the cervical spine, to include as secondary to service-connected bilateral knee disabilities, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in January 2005, December 2008, and January 2013.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in January 2013 to ascertain the nature and etiology of his cervical spine disability.  As the rationale for the opinion in that VA report was incomplete, the Board requested an addendum.  The Veteran was afforded a new examination in March 2015.  As the rationale for that opinion was also incomplete, the Board again requested an addendum, which was obtained in March 2016.  Along with the March 2016 addendum, the Board finds the January 2013 and March 2015 VA examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided relevant opinions.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims folder and the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran asserts that he injured his neck while playing football in service and as such is entitled to service connection for degenerative changes of the cervical spine.  In the alternative, he asserts that his cervical spine disability was caused by his service-connected bilateral knee disabilities.

While the Veteran's service treatment records show treatment for various conditions and injuries, including injuries to the knees and right hand while playing football, the service treatment records do not show any treatment for an injury to the neck.  The Veteran did not report any problems with his neck at the June 1978 separation examination and evaluation of the neck and spine at that time was normal.  Of note, a March 1977 record for complaints of a headache shows no palpable neck muscle tenderness.  

Post service, June 1991 VA medical records show complaints of an intermittently stiff neck for a long time and x-ray evidence of minimal degenerative changes of the cervical spine.

The Veteran was afforded a VA examination in July 2005.  While he reported no specific in-service injury, he reported a history of having neck pain since service.  Examination revealed a normal gait, no misalignment or abnormal curvature of the cervical spine, and no reproducible pain.  X-rays revealed mild degenerative joint disease of the cervical spine with osteophytes.  The examiner provided a diagnosis of mild arthralgia of the cervical spine.

In a May 2012 letter, a private chiropractor stated that the Veteran has had knee problems since childhood with a history of injuries to both knees that have resulted in a gait change and a shorter right leg.  The chiropractor opined that the Veteran's neck and back pain are a result of the change in his gait due to knee problems.

At a January 2013 VA examination, the Veteran reported taking hits while playing football in service but denied any treatment for his neck in service.  He indicated that his neck symptoms have progressed since service and chronic symptoms started within the past 10 years.  Examination revealed a normal gait, localized tenderness or pain to palpation.  X-rays revealed diffuse moderate degenerative changes of the cervical spine with marginal osteophytes and mild to moderate narrowing at C4-5, C5-6 and C6-7.  The examiner opined that the Veteran's cervical spine disability was not related to or caused by service or his service-connected knee disabilities.  The examiner stated that there is no medical evidence of the onset of the current neck condition in service, noting that the condition is not subtle.  The examiner stated that it was not until the 2000s that the medical evidence shows the chronicity of symptoms consistent with the current condition.  The examiner noted that the objective data consisting of the current physical examination and x-rays show that the condition is mild to moderate in severity, which is consistent with the Veteran's age.  The examiner stated that if service or the service-connected knee disabilities were the etiologies, then the severity would be much worse.  The examiner stated that the Veteran's knee disabilities were not severe enough to cause transmission of effects through the hip joints, sacroiliac joints, sacrum, lumbar spine, and thoracic spine, and that this was confirmed based on the normal alignment of his pelvic girdle on examination and a normal gait.

In August 2014, as the examiner's rationale did not address the Veteran's report of progressive symptoms since service, the Board remanded the claim to obtain an addendum opinion.  

In a March 2015 addendum, a VA examiner noted that the examiner who conducted the prior examination was no longer available to address this issue and proceeded to provide the requested addendum opinion.  The examiner noted that the Veteran served from November 1976 to July 1978.  The examiner noted that a June 1991 progress note indicated a complaint of neck stiffness which had been coming and going for a long time and x-rays from that day revealed minimal degenerative joint disease and some evidence of muscle spasm.  The examiner then opined that the Veteran's cervical spine disability did not have its onset during active service or within one year of separation from service.  The examiner noted that a review of the service treatment records does not indicate any specific complaints related to the neck, including the June 1978 separation examination which was silent for any specific issues regarding the neck.  The examiner noted that there is no medical documentation of treatment or complaints regarding the neck until June 1991, long after the Veteran left active duty.  

The Veteran was afforded another VA examination later that month.  He reported a neck injury while playing football in service.  Examination revealed a normal gait and no localized tenderness or pain to palpation but there was pain on range of motion testing.  The examiner stated that the Veteran was seen numerous times in service for a variety of illnesses and musculoskeletal injuries but there is no mention of a neck injury, and his separation examination report notes no neck injury or sequelae.  The examiner stated that there are no records dated within a year of the Veteran's separation from service but over the years he has had additional injuries due to a motorcycle accident.  The examiner opined that the Veteran's cervical spine disability was not incurred in or caused by the claimed in-service injury.  The examiner stated that while Veteran's current recollection is different, the service separation examination report does not mention any neck injury or symptoms.  The examiner stated that the post-service motorcycle accident would be expected to have caused some trauma to the neck.  The examiner concluded that reports of neck pain 20 years after service do not implicate injury more than 20 years earlier.

In February 2016, as the examiner's rationale did not address the Veteran's report of progressive symptoms since service, the Board remanded the claim to obtain an addendum opinion.  

In a March 2016 addendum, the above examiner reiterated her opinion that the Veteran's cervical spine disability was not incurred in or caused by the claimed in-service injury.  The examiner noted the Veteran's report of an injury to the neck while playing football in service but stated that although he was seen for a variety of problems and other musculoskeletal complaints in service, he was not seen for his neck, which implies that his neck symptoms were not significant.  The examiner noted that there was no evidence of neck problems at separation and more than 20 years later his neck symptoms were reported to be more frequent.  The examiner noted that, as observed by the January 2013 examiner, the degree of degenerative joint disease seen at the time of that evaluation was consistent with the Veteran's age, indicating that there was no more disease than anticipated for someone his age.  The examiner noted that the Veteran sustained other trauma such as falls which may have worsened his cervical problems.

Given the above, the Board finds that the Veteran's cervical spine disability did not have its onset in active service or within one year thereafter.  The service treatment records do not contain any indication of a cervical spine disability.  There is also no objective evidence of disability within one year after separation from service.  The first evidence of a cervical spine disability is seen in VA medical records dated in June 1991, over 12 years after separation from service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran's statements made during the pendency of this claim reporting a long history of neck symptoms that began in service are not supported by the objective evidence of record.  The service treatment records, in which he appears to have reported all of his existing medical conditions, do not mention any neck problems.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board finds the absence of neck complaints related to a football injury to be particularly probative in this case as the Veteran complained of injuries to the left and right knees and right hand while playing football.  Based on the language and context of the service treatment records, the Board finds that the Veteran was reporting all the medical problems related to football injuries he was experiencing at that time.  Therefore, his failure to report any complaints of neck pain at that time is persuasive evidence that he was not then experiencing any such problems and outweighs his present recollection to the contrary.  Although the Veteran may have injured his neck while playing football in service, the lack of complaints in the service treatment records indicates that the injury resolved without symptoms of a chronic disability.  The Veteran even testified to that effect, saying that the neck was sore for a few days after the football injury but resolved in service.  

The Board further finds that the Veteran's cervical spine disability is not causally related to active service.  As noted above, the Veteran himself has indicated that the injury to his neck while playing football resolved in service.  While the June 1991 VA medical record reflects a long history of intermittent neck stiffness, that record is dated over 12 years after separation from service and the history reported at that time did not date the onset of symptoms to service.  Moreover, x-rays revealed only minimal degenerative changes of the cervical spine, indicating recent onset.  

In terms of medical nexus evidence, the January 2013 VA examiner noted that examination and x-rays at that time showed that the Veteran's disability was mild to moderate in severity, which was consistent with his age.  The March 2015 VA examiner observed that there was no medical evidence of a cervical spine disability until June 1991, long after the Veteran's separation from service.  In a later March 2015 VA examination report, another examiner noted that while the Veteran had been seen numerous times in service for other musculoskeletal injuries, there was no mention of a neck injury.  The examiner also noted the discrepancy between the Veteran's current report of having complained of neck problems at his separation examination and the separation examination report which does not mention any neck problems, and attributed the Veteran's cervical spine disability to post-service injury from a motorcycle accident.  In the March 2016 addendum, in addressing the Veteran's lay statements regarding progressive neck symptoms since service, the examiner noted that the Veteran had not been seen in service for his neck, which implies that his neck symptoms were not significant, and the degree of degenerative joint disease seen at the January 2013 examination was consistent with his age, which indicates that there was no more disease than anticipated for someone his age.  The examiner then reiterated her opinion that the Veteran's cervical spine disability was not incurred in or caused by the claimed in-service injury.  After review, the Board finds that the examiner has adequately addressed-in this case, countered-the Veteran's lay statements regarding the history and chronicity of neck symptomatology, in substantial compliance with the remand requests.  See Dyment, 13 Vet. App. 141.  Thus, the Board finds the examiner's opinion to be of great probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  It is the only competent medical opinion of record and it is unfortunately against the claim.  

The Board also finds that the Veteran's cervical spine disability was not caused by his service-connected bilateral knee disabilities.  While a private chiropractor has opined that the Veteran's cervical spine disability is a result of the change in his gait due to his knee disabilities, a VA examiner has opined that the disability was not related to or caused by the knee disabilities.  The examiner noted that the Veteran's cervical spine disability was mild to moderate in severity, which was consistent with his age, and indicated that if the knee disabilities were the cause, then the severity of the cervical spine disability would be much worse.  The examiner stated that the Veteran's knee disabilities were not severe enough to cause transmission of effects through the hip joints, sacroiliac joints, sacrum, lumbar spine, and thoracic spine, and that this was confirmed based on the normal alignment of his pelvic girdle on examination and a normal gait.  Given the thorough rationale, and that the Veteran's gait was normal during all the VA examinations, the Board finds the VA examiner's opinion to be of greater probative value.  See Hayes, 9 Vet. App. 67.  Thus, the Board finds that the Veteran's cervical spine disability was not caused by his service-connected bilateral knee disabilities.  While not specifically stated by the VA examiner, in light of the above rationale and the examiner's opinion that the Veteran's cervical spine disability was not related to the knee disabilities, the Board further finds that the Veteran's cervical spine disability was not aggravated by his service-connected bilateral knee disabilities.  There is no competent evidence otherwise indicating any such aggravation.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as stiffness and pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced continuous neck symptoms since active service, he is not found to be credible in this regard.  Again, he did not complain of neck pain during his separation examination and examination at that time revealed a normal neck and spine.  There is no medical evidence of a neck disorder until 1991, over 12 years after discharge.  Again, while he reported a long history of neck stiffness at that time, he did not date the onset of symptoms to service.  Lastly, if he had experienced neck problems continuously since service, it would be reasonable to expect that he would have filed a disability claim much sooner than in January 2005.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current disability to active service.

The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his cervical spine disability.  As discussed, the more probative medical evidence shows that his cervical spine disability is not related to his service-connected bilateral knee disabilities.

In conclusion, service connection for degenerative changes of the cervical spine, to include as secondary to service-connected bilateral knee disabilities, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative changes of the cervical spine, to include as secondary to service-connected bilateral knee disabilities, is denied.


REMAND

In the prior remand, the Board requested that the Veteran be afforded another VA examination to obtain an opinion on whether any diagnosed psychiatric disorder had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner was asked to discuss the Veteran's psychiatric history, including the reported depression and excessive worry at the time of separation from service and the reported intermittent use of valium since shortly after separation from service noted during VA treatment in August 2006.  

The Veteran was afforded an examination in May 2016.  The examiner provided a diagnosis of depressive disorder.  The examiner opined that the depressive disorder was not incurred in or caused by service.  The examiner stated that the Veteran reported psychiatric symptoms at discharge from service in 1978 which appear to have been in relation to an acute stressor.  The examiner noted the Veteran's self-reported history of using valium intermittently in the 28 years after service, first being given valium in about 1980 around the time his wife left him.  The examiner noted that depressive disorder is often multifactorial in etiology and it is less likely that there is a singular cause for the Veteran's current depressive disorder.

While the Board appreciates the VA examiner's opinion, the Board finds that the rationale leaves open the possibility that the Veteran's psychiatric disorder may be due, at least in part, to an incident in service.  The Veteran has asserted that he has been deeply and negatively affected by an incident in service when he was severely and disproportionately punished by a colonel for missing, or being late for, work after getting drunk the night before.  At the recent examination, he reported being self-conscious ever since that incident.  Thus, the examiner's statement that there is not a singular cause for the Veteran's current depressive disorder requires further explanation.

Prior to requesting the addendum, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through March 2016.  Thus, the AOJ should obtain any treatment records since that time.

As the remand of the above claim could affect the claim for service connection for GERD, the Board finds that the claims are inextricably intertwined and a Board decision on the GERD claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since March 2016.

2.  Then, arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the May 2016 VA mental disorders examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder is, at least in part, causally related to active service, to include an incident when he was severely and disproportionately punished by a colonel for missing, or being late for, work after getting drunk the night before.  The examiner should discuss the Veteran's psychiatric history, including the reported depression and excessive worry at the time of separation from service and the reported intermittent use of valium since shortly after separation from service noted during VA treatment in August 2006.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


